Citation Nr: 1704427	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the severance of a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU), effective November 2007, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel







INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to July 1971.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issue was remanded for evidentiary development which has not, for reasons discussed in detail below, been completed in its entirety.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was remanded in December 2011 so that records from VA's Office of the Inspector General (OIG) could be obtained.  In a December 2015 correspondence, an official from OIG returned the "General Master Case Index" for the Veteran and noted that a "formal investigation" was not conducted on the Veteran in 2007.  It is apparent that criminal investigators returned the claims file to the RO for administrative action.  "Investigative case notes or other materials" were not found in the Master Case Index, and the OIG official did note that the "paper file was archived some time ago" and was not immediately available for his review.  It was noted that the paper file could be requested "if needed."  While it was intimated that the OIG official "did not think" there was a "full, formal investigation," it was posited that certain "case notes" or "other materials" relevant to the Veteran's case did exist in a paper file.  The RO did not request that OIG provide their archival records.  

Records held in federal custody are deemed constructively part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992). Further, Veterans, as a matter of law, are entitled to substantial compliance with Board instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the current case, the archival records associated with the OIG investigation are potentially pertinent to establishing whether the Veteran was not able to engage in employment between 2007 and 2008, and "paper file" records exist and can be obtained by OIG.  As these records were not obtained, remedial efforts to secure them must be made prior to adjudication of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Query the OIG with respect to the identified archival paper record associated with the 2007 investigation into the Veteran.  Any "case notes" or potential "other materials" associated with the preliminary investigation (apparently not resulting in criminal investigation) should be taken from the current storage repository and copies should be electronically added to the record.  If no archival copies of any investigative documents are available after an exhaustive search, so annotate the claims file with a formal finding of unavailability.  

2.  Inform the Veteran of his ability to supplement the record with any additional evidence which may be in his possession, and should any additional evidence be received, associate all copies with the claims file.  The Veteran is reminded that income reports, in and of themselves, are not necessarily determinative as to if employability existed between 2007 and 2008.  Indeed, statements from friends, former colleagues, business associates, etc., which might tend to support the allegation of not being in active control of a business between 2007 and 2008, would be probative to the claim if submitted (and any such documents held by the Veteran should be forwarded for consideration).  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




